TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 3, 2013



                                      NO. 03-12-00560-CV


  The Texas State Board of Pharmacy, and in their official capacities only, Gay Dodson,
    Executive Director; and Jeanne D. Waggener, President of the Board, Appellants

                                                 v.

                                 Tiana Jean Witcher, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES;
                DISSENTING OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal in the trial

court’s judgment: IT IS THEREFORE considered, adjudged and ordered that the trial court’s

judgment is in all things affirmed. It is FURTHER ordered that the appellants pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.